Citation Nr: 1734737	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-22 271 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to a higher initial rating in excess of 10 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2015 the Board remanded the claim for service connection for a psychiatric disorder, claimed as either directly related to service or secondary to service-connected disabilities and entitlement to a higher initial rating in excess of 10 percent for irritable bowel syndrome for further development.  However, during the pendency of the appeal, in an August 2015 rating decision, the RO granted service connection for a psychiatric disorder.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

Pursuant to the Board's May 2015 remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) in August 2015 with regard to the claim for entitlement to a higher initial rating in excess of 10 percent for irritable bowel syndrome.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDING OF FACT

The Veteran's service-connected IBS is not manifested by more than moderate symptoms; the IBS is not manifested by severe symptoms of diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

CONCLUSION OF LAW

The criteria for entitlement to an initial schedular disability rating in excess of 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655 , 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided a notice letter to the Veteran in May 2011.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The IBS disability was subsequently readjudicated in the August 2015 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran an examination for a IBS disability in June 2015.  The examination was adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

III.  Factual Background 

In an October 2009 Medical Record for Sinusitis, the Veteran denied any nausea, vomiting, or diarrhea.

In a November 2009 Medical Record for Diabetes Mellitus II, the Veteran reported no weight change and denied any nausea, vomiting, or diarrhea.

In a December 2009 Medical Record for Diabetes Mellitus II, the Veteran reported no weight change and denied any nausea, vomiting, or diarrhea.

In a January 2010 Medical Record for Diabetes Mellitus II, the Veteran reported no weight change and denied any nausea, vomiting, or diarrhea. 

In a February 2011 Buddy Statement, D.C., the Veteran's wife reported that the Veteran experienced bouts of constipation and diarrhea, with sudden urges to go to the bathroom.  D.C. noted that the Veteran's diarrhea and constipation were so bad that he experienced pain and explosive diarrhea.  

At a June 2011 VA Gulf War Guidelines Exam, the Veteran reported experiences diarrhea during active duty and continuing to present day.  The Veteran indicated that he experienced diarrhea episodes 3 to 4 times per week and lasting all day, along with constipation between episodes.  The Veteran noted that he experienced several bowel movements per day.  He denied any blood in his stool or change in the stool color.  The Veteran denied any weight loss attributed to an intestinal condition.  The examiner diagnosed the Veteran with IBS with alternative diarrhea and constipation, diarrhea predominating.  

In a September 2011 Medical Record for Diabetes Mellitus II, the Veteran denied any nausea, vomiting, abdominal pain, or diarrhea.  

In an August 2013 VA Form 9, the Veteran reported that his IBS affected him every day.  The Veteran indicated that his IBS caused him pain when needing to go to the bathroom, diarrhea without any warning, and constant abdominal distress.  

In a November 2013 Medical Treatment Record for Weakness, Dizziness, and Nausea, the Veteran did not report any vomiting, abdominal pain, diarrhea, or constipation. 

At a June 2015 VA Intestinal Conditions Examination, the Veteran reported having intermittent episodes of diarrhea and constipation.  He stated that the diarrhea episodes occur approximately 2 to 3 days a week.  He stated that the diarrhea episodes were followed by constipation for a couple of days.   He reported having approximately 3 to 7 liquid stools per day on the days that he had diarrhea.  The Veteran did not report having any weight loss attributable to an intestinal condition.  He did not have any hospitalizations for the gastrointestinal symptoms.  The examiner indicated that the Veteran did not experience episodes of bowel disturbance with abdominal distress.  The examiner noted that continuous medication was not required for control of the intestinal condition, and there was no history of surgical treatment for it.

IV.  Analysis 

The Veteran's irritable bowel syndrome (IBS) with hepatitis is currently rated under Diagnostic Codes 7319-7345.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Under Diagnostic Code 7319, irritable colon syndrome, a zero percent evaluation is assigned for mild disability with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned when the disability is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The evidence shows that the symptoms of the Veteran's IBS most closely approximate the criteria for a 10 percent rating under Code 7319.  Although he has reported problems with constipation and diarrhea on each VA examination, the evidence does not show that he experiences constant abdominal distress with such problems.  The absence of abdominal distress was specifically noted during the June 2015 VA examination.  At the June 2015 VA Intestinal Conditions Examination, the Veteran reported having intermittent episodes of diarrhea and constipation.  He stated that the diarrhea episodes occur approximately 2 to 3 days a week and was followed by constipation for a couple of days.   He reported having approximately 3 to 7 liquid stools per day on the days that he had diarrhea.  The Veteran did not report having any weight loss attributable to an intestinal condition or any hospitalizations for the gastrointestinal symptoms.  The examiner indicated that the Veteran did not experience episodes of bowel disturbance with abdominal distress.  The examiner noted that continuous medication was not required for control of the intestinal condition, and there was no history of surgical treatment for it.  On the June 2011 VA Gulf War Guidelines examination, the Veteran reported several episodes of bowel disturbance, 3 to 4 times per week and lasting all day; notably, along with constipation between episodes.  He denied any blood in his stool or change in the stool color and any weight loss attributed to an intestinal condition.  The Veteran did not report more or less constant abdominal distress.  

Thus, the Board finds the weight of the evidence reveals that the Veteran experiences no more than moderate irritable bowel symptoms.  The Board finds that the preponderance of the evidence does not more nearly approximate severe irritable bowel syndrome with more or less constant abdominal distress at any time during the appeal.

In this case, the Veteran and his wife's reports conflict with contemporaneous VA treatment records.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Review of VA June 2011 and June 2015 examinations, along with the numerous treatment records referring to the Veteran's episodes of diarrhea and constipation do not show that he reported constant abdominal distress with the diarrhea and constipation symptoms.  Consequently, the Board does not consider the Veteran and his wife's report persuasive in light of the contemporaneous clinical records which suggestive less severe IBS symptoms.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence). 

The June 2015 VA examiner reported that the Veteran's IBS symptoms were constipation and diarrhea, the evidence does not show that he experiences constant abdominal distress with such problems.  The Board finds this characterization persuasive because it was made by a physician based upon objective review of the record, evaluation, and interview. Id.  It suggests IBS symptoms more akin to the 10 percent rating criteria.  For these reasons, a rating in excess of 10 percent for IBS must be denied. 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7319. 

The evidence does not show that the Veteran's IBS results in any malnutrition or other debility.  Additional ratings are not for further consideration.  38 C.F.R. § 4.114. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for IBS, and the claim is denied.  38 U.S.C.A. § 5107 (b).

V.  Extraschedular 

In exceptional cases where the schedular rating is found to be inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b).  Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's IBS symptoms fit appropriately with the criteria found in Diagnostic Code 7319.  His symptoms are primarily constipation and diarrhea which are specifically mentioned in the Diagnostic Code 7319 criteria.  In short, the Board finds that the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thus, pursuant to Thun, the Board need not move to the next step of determining whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms'.  As the Veteran's symptoms are adequately addressed by the schedular criteria under Diagnostic Code 7319, the Board finds that referral for an extraschedular evaluation for IBS is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for IBS is denied. 



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


